Citation Nr: 1400282	
Decision Date: 01/06/14    Archive Date: 01/23/14

DOCKET NO.  09-27 423	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for a low back disorder.

2.  Entitlement to service connection for a right knee disorder.

3.  Entitlement to service connection for a respiratory disorder, to include chronic obstructive pulmonary disease (COPD).

4.  Entitlement to service connection for an undiagnosed illness associated with service in Southwest Asia, manifested by symptoms including generalized joint pain, memory loss, fatigue, and sleep disturbance (also referred to herein simply as an undiagnosed illness).  

5.  Entitlement to an initial compensable rating for right ear hearing loss.

(The issues of entitlement to a compensable rating for a scar on the right lower leg, entitlement to an increased rating for a left knee disorder, entitlement to an increased rating for a right ankle disability, entitlement to compensation pursuant to 38 U.S.C.A. § 1151 for additional disability of the right ankle/lower extremity as a result of VA medical treatment, and entitlement to an extension of a temporary total rating for a right ankle disability pursuant to 38 C.F.R. § 4.30 are addressed in a separate decision of the Board under docket number 12-20 713A).  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

S.J. Janec, Counsel


INTRODUCTION

The Veteran served in the United States Army Reserves on various periods of active duty for training (ACDUTRA), to include from January 1990 to May 1990, and inactive duty for training (INACDUTRA).  He served on active duty in the United States Army from November 1990 to July 1991, with service in Saudi Arabia in the Southwest Asia Theater of operations from January 1991 to June 1991, and from June 1993 to December 1994.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions dated in April 2007 and in September 2008 from the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  
In August 2011, a Video Conference hearing was convened before the undersigned Veterans Law Judge.  The Veteran and R.H., his wife, testified at this hearing.  A transcript of the proceeding has been associated with the claims file.  

In a November 2011 decision, the Board granted service connection for left ear hearing loss, a right shoulder disorder, and a left shoulder disorder; and denied service connection for a left elbow disorder.  At that time, the Board also remanded the issues of entitlement to service connection for a low back disorder, entitlement to service connection for a right knee disorder, entitlement to service connection for a respiratory disorder, entitlement to service connection for an undiagnosed illness, and entitlement to an initial compensable disability evaluation for right ear hearing loss for further evidentiary development and readjudication.  

As noted in detail below, the Veteran submitted a statement in February 2012 in which he knowingly and voluntarily withdrew his appeal regarding the issues remanded by the Board.  Thereafter, the Veteran sought to reinstate the appeals, asserting that he mistakenly signed the form.  However, those claims ceased to exist when the Veteran withdrew his appeal.  See Hanson v. Brown, 9 Vet. App. 29, 32 (1996); see also DeLisio v. Shinseki, 25 Vet. App. 45 (2011); 38 C.F.R. § 20.204 (2013).  The Board hereby refers the August 2012 statement to the Originating Agency for appropriate action as new claims.  


FINDINGS OF FACT

1.  In November 2011, the Board issued a decision that in relevant part remanded to the originating agency appeals for the following claims:  entitlement to service connection for a low back disorder, entitlement to service connection for a right knee disorder, entitlement to service connection for a respiratory disorder, entitlement to service connection for an undiagnosed illness, and entitlement to an initial compensable disability evaluation for right ear hearing loss.  


2.  The Veteran submitted a statement in February 2012, prior to the promulgation of a decision in the appeal, in which he clearly and unambiguously withdrew his appeal regarding all issues that had been remanded to the Originating Agency by the Board.  


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of an appeal of the issue of entitlement to service connection for a low back disorder by the appellant have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2013).  

2.  The criteria for withdrawal of an appeal of the issue of entitlement to service connection for a right knee disorder by the appellant have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2013).  

3.  The criteria for withdrawal of an appeal of the issue of entitlement to service connection for a respiratory disorder by the appellant have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2013).  

4.  The criteria for withdrawal of an appeal of the issue of entitlement to service connection for an undiagnosed illness manifested by symptoms including generalized joint pain, memory loss, fatigue, and sleep disturbance by the appellant have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2013).  

5.  The criteria for withdrawal of an appeal of the issue of entitlement to an initial compensable rating for right ear hearing loss by the appellant have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2013).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2013).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204 (2013). 

In the present case, the Veteran submitted a letter to the Appeals Management Center (AMC) dated February 7, 2012, in which he endorsed being satisfied with the recent grant of one or more disabilities on appeal and wished to withdraw any remaining issues that had been remanded to the AMC by the Board.  By his signature, the Veteran asked to withdraw any remaining issues contained in the recent remand order by the Board and asked the AMC to discontinue further development action.  

There remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal on these issues, and the appeal is dismissed.  

The Board notes that in a subsequent statement dated in August 2012, the Veteran indicated that he wished to reinstate his appeal.  However, this statement does not constitute a timely notice of disagreement because it was received more than one year following the April 2007 and September 2008 rating decisions that had originally been appealed.  See 38 C.F.R. § 20.200(c) (2013).  As noted above, his statement has been accepted as a new claim, and development of those claims was referred to the RO above.  



ORDER

The appeal of the issue of entitlement to service connection for a low back disorder is dismissed.  

The appeal of the issue of entitlement to service connection for a right knee disorder is dismissed.  

The appeal of the issue of entitlement to service connection for a respiratory disorder is dismissed.  

The appeal of the issue of entitlement to service connection for an undiagnosed illness manifested by symptoms including generalized joint pain, memory loss, fatigue, and sleep disturbance is dismissed.  

The appeal of the issue of entitlement to an initial compensable rating for right ear hearing loss is dismissed.  



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


